STATE OF MICHIGAN

                            COURT OF APPEALS



WILLIE VAN DYKE,                                                     UNPUBLISHED
                                                                     March 17, 2016
               Plaintiff-Appellant,

v                                                                    No. 324534
                                                                     Wayne Circuit Court
CRYSTAL THOMAS COLLINS and STATE                                     LC No. 12-008801-NI
FARM MUTUAL AUTOMOBILE INSURANCE
COMPANY,

               Defendants-Appellees.


Before: K. F. KELLY, P.J., and FORT HOOD and BORRELLO, JJ.

PER CURIAM.

        Plaintiff appeals as of right the order dismissing plaintiff’s first-party and third-party
claims in this no-fault automobile negligence action. Plaintiff also challenges a multitude of
earlier, interim rulings by the trial court involving the exclusion of evidence, witnesses, and
claims proposed by plaintiff. We affirm.

         Plaintiff contends the trial court erred in precluding testimony from various doctors and
the related evidence pertaining to his alleged closed head injury. Plaintiff further asserts error by
the trial court in the exclusion of evidence of his proffered wage loss, excess wage loss, and lost
future earning capacity and attendant care claims. In addition, plaintiff challenges the trial
court’s determination regarding the exclusion of claims for the payment of services provided by
Tri-County Transportation and Excel Cognitive Therapy, premised on the dismissal of a separate
lawsuit for payment for the same charges as res judicata.

        The grant or denial of a motion for summary disposition is reviewed de novo. Healing
Place at North Oakland Med Ctr v Allstate Ins Co, 277 Mich. App. 51, 55; 744 NW2d 174
(2007).

       A motion under MCR 2.116(C)(10) tests the factual sufficiency of the complaint.
       In evaluating such a motion, a court considers the entire record in the light most
       favorable to the party opposing the motion, including affidavits, pleadings,
       depositions, admissions, and other evidence submitted by the parties. Where the
       proffered evidence fails to establish a genuine issue regarding any material fact,
       the moving party is entitled to judgment as a matter of law. [Corley v Detroit Bd


                                                -1-
       of Ed, 470 Mich. 274, 278; 681 NW2d 342 (2004) (citations and quotation marks
       omitted)].

The applicability of the legal doctrines of res judicata and collateral estoppel present a question
of law subject to de novo review. Estes v Titus, 481 Mich. 573, 578-579; 751 NW2d 493 (2008).
“A trial court’s [preserved] evidentiary decisions . . . are reviewed for an abuse of discretion.”
Landin v Healthsource Saginaw, Inc, 305 Mich. App. 519, 541; 854 NW2d 152 (2014). “An
abuse of discretion occurs when the trial court chooses an outcome falling outside the range of
principled outcomes.” Edry v Adelman, 486 Mich. 634, 639; 786 NW2d 567 (2010).

        Initially, plaintiff’s assertion of error regarding the dismissal of his attendant care claims
is without merit. Although attendant care costs were pleaded in the initial complaint, plaintiff
thereafter failed to raise the issue or present any evidence in support of his claim. Plaintiff
acknowledged at the July 7, 2014 pretrial conference that he could not reasonably argue the
attendant care costs asserted. Waiver is the intentional and voluntary relinquishment of a known
right. Quality Prod & Concepts Co v Nagel Precision, Inc, 469 Mich. 362, 374; 666 NW2d 251
(2003). “A party who waives a right is precluded from seeking appellate review based on a
denial of that right because waiver eliminates any error.” The Cadle Co v City of Kentwood, 285
Mich. App. 240, 255; 776 NW2d 145 (2009). Based on plaintiff’s acknowledgement in the lower
court that his claim for attendant care benefits was unsustainable, the issue is waived.

        In addition, on appeal, plaintiff has failed to present any argument, evidence, or legal
authority to support a claim of error on this issue. Hence, plaintiff has abandoned the issue of
attendant care benefits and entitlement to their payment based on his failure to adequately brief
the issue. “An appellant’s failure to properly address the merits of his assertion of error
constitutes abandonment of the issue.” Thompson v Thompson, 261 Mich. App. 353, 356; 683
NW2d 250 (2004). As is widely recognized, a party is not permitted “simply to announce a
position or assert an error and then leave it up to this Court to discover and rationalize the basis
for his claims, or unravel and elaborate for him his arguments, and then search for authority
either to sustain or reject his position.” Wilson v Taylor, 457 Mich. 232, 243; 577 NW2d 100
(1998), quoting Mitcham v Detroit, 355 Mich. 182, 203; 94 NW2d 388 (1959). Plaintiff’s
assertion of error regarding the dismissal of his attendant care claims is without merit.

        Similarly, plaintiff’s assertion of error regarding the dismissal of his claim for payment
for services billed and provided by Tri-County Transportation and Excel Cognitive Therapy is
without merit. It is undisputed that the referenced service providers filed a separate lawsuit for
the same charges referenced by plaintiff and that the separate lawsuit was dismissed for the
failure of the service providers to comply with court-ordered discovery. The trial court indicated
the separate lawsuit was dismissed as a sanction in accordance with MCR 2.313, for the failure
to comply with three discovery orders issued by the trial court in that matter. The dismissal of an
action premised on a party’s failure to comply with the court rules or a trial court’s orders is
authorized by MCR 2.504(B)(1). In accordance with MCR 2.504(B)(3), “Unless the court
otherwise specifies in its order for dismissal, a dismissal under this subrule or a dismissal not
provided for in this rule, other than a dismissal for lack of jurisdiction or for failure to join a
party under MCR 2.205, operates as an adjudication on the merits.”



                                                 -2-
        “The doctrine of res judicata bars a subsequent action when (1) the first action was
decided on the merits, (2) the matter contested in the second action was or could have been
resolved in the first, and (3) both actions involve the same parties or their privies.” Estes, 481
Mich. at 585. Res judicata is intended “to ensure the finality of judgments and to prevent
repetitive litigation.” Bergeron v Busch, 228 Mich. App. 618, 621; 579 NW2d 124 (1998). Using
due diligence, if a plaintiff should have brought the claim in the previous case, then res judicata
will apply. Estes, 481 Mich. at 585. If the same facts or evidence are applicable in both cases,
the two actions are deemed to be the same for purposes of res judicata. Adair v Michigan, 470
Mich. 105, 124; 680 NW2d 386 (2004).

        The requirements for the imposition of res judicata were established. As discussed
above, the dismissal of the action constituted a decision on the merits for purposes of res
judicata. MCR 2.504(B)(3). The payment sought is for the cost of services provided by Tri-
County Transportation and Excel Cognitive Therapy to plaintiff. The costs to be reimbursed are
identical in the litigation initiated by the service providers and encompassed by plaintiff’s claims.
Because the same issue was presented in both lawsuits and arose out of the same facts, it could
have been resolved in the litigation initiated by the service providers. Finally, “ ‘privity’ has
been defined as ‘mutual or successive relationships to the same right of property, or such an
identification of interest of one person with another as to represent the same legal right.’ ” Sloan
v Madison Hts, 425 Mich. 288, 295; 389 NW2d 418 (1986) (citation omitted).

       A privy includes one who, after rendition of the judgment, has acquired an
       interest in the subject matter affected by the judgment through one of the parties,
       as by inheritance, succession, or purchase. In order to find privity to exist
       between a party and non-party, Michigan courts require ‘both a substantial
       identity of interests and a working or functional relationship . . . in which the
       interests of the non-party are presented and protected by the party in the
       litigation.’ ” [Peterson Novelties, Inc v City of Berkley, 259 Mich. App. 1, 12-13;
       672 NW2d 351 (2003)(citations omitted).]

The interests of plaintiff, Tri-County Transportation, and Excel Cognitive Therapy were aligned
in seeking to procure reimbursement for the services rendered. The outcome of the litigation
initiated by the services providers encompassed the interests of plaintiff in procuring the
payment of the benefits, thus demonstrating the existence of the requisite “functional
relationship” for the invocation of res judicata. Accordingly, plaintiff’s claim for payment for
services billed and provided by Tri-County Transportation and Excel Cognitive Therapy fails.

        This leads to an examination of the gravamen of the matter—whether plaintiff can
establish causation and the existence of a closed head injury sufficient to sustain his first-party
and third-party automobile negligence damages claims. Defendants argued that plaintiff could
not offer appropriate expert testimony demonstrating that he sustained a serious neurological or
closed head injury. MCL 500.3135(2)(a) provides:

       The issues of whether the injured person has suffered serious impairment of body
       function or permanent serious disfigurement are questions of law for the court if
       the court finds either of the following:


                                                -3-
       (i) There is no factual dispute concerning the nature and extent of the person’s
       injuries.

       (ii) There is a factual dispute concerning the nature and extent of the person’s
       injuries, but the dispute is not material to the determination whether the person
       has suffered a serious impairment of body function or permanent serious
       disfigurement. However, for a closed-head injury, a question of fact for the jury
       is created if a licensed allopathic or osteopathic physician who regularly
       diagnoses or treats closed-head injuries testifies under oath that there may be a
       serious neurological injury. [Emphasis added.]

Dr. James Beale, an orthopedic surgeon, indicated in his medical notes for plaintiff a closed head
injury diagnosis related to the motor vehicle accident. Beale was never deposed, despite
repeated attempts close to the adjourned trial date, and was not available on the date of trial due
to health issues. Plaintiff did not secure an affidavit from Beale regarding this diagnosis and the
trial court indicated the need to conduct an evidentiary hearing to verify Beale’s qualifications to
render the diagnosis asserted and the extent of the injury claimed. As discussed in Churchman v
Rickerson, 240 Mich. App. 223, 229; 611 NW2d 333 (2000), “to give effect to the phrase ‘serious
neurological injury,’ we must conclude that the closed-head injury provision of § 3135 requires
more than a diagnosis that a plaintiff has sustained a closed-head injury.” “[T]he plain language
of the statute requires some indication by the doctor providing testimony that the injury sustained
by the plaintiff was severe.” Id. at 230. The requisite testimony necessary to sustain plaintiff’s
claim under MCL 500.3135(2)(ii) was never secured by plaintiff during discovery or the course
of the litigation despite the opportunities provided through various orders issued by the trial court
and the grant of several adjournments.

        This does not, however, provide the only means for plaintiff to establish the existence of
a factual dispute requiring resolution by a jury. As explained by the Churchman Court:

       The language of § 3135 does not indicate, however, that the closed-head injury
       exception provides the exclusive manner in which a plaintiff who has suffered a
       closed-head injury may establish a factual dispute precluding summary
       disposition. In the absence of an affidavit that satisfies the closed-head injury
       exception, a plaintiff may establish a factual question under the broader language
       set forth in subsection 3135(2)(a)(i) and (ii), which, as noted above, provide that
       whether an injured person has suffered serious impairment of body function is a
       question for the court unless the court finds that “[t]here is no factual dispute
       concerning the nature and extent of the person’s injuries,” or, if the court finds
       that there is such a factual dispute, that “dispute is not material to the
       determination as to whether the person has suffered a serious impairment of body
       function. . . .” This Court has recently held that a trial court cannot determine
       whether a plaintiff has suffered a serious impairment of body function and enter
       judgment in favor of a defendant as a matter of law without first making the
       factual findings required under subsections 3135(2)(a)(i) or (ii). May v
       Sommerfield, 239 Mich. App. 197, 202; 607 NW2d 422 (1999). [Churchman, 240
Mich. App. at 232.]


                                                -4-
Plaintiff argued that the report authored by Jennifer Zoltowski, M.S. created a factual dispute
sufficient to present to a jury. State Farm and Collins objected to Zoltowski’s report, asserting
her credentials were insufficient to establish the requisite level of expertise based on the failure
to demonstrate the necessary level of supervision. Specifically, the parties disputed Zoltowski’s
credentials under MCL 333.18223(2). The trial court never specifically ruled on the
admissibility of Zoltowski’s report or testimony. It is notable that Zoltowski opined that a more
thorough neuropsychological assessment was necessary and that other factors, such as plaintiff’s
abuse of prescribed medications, could be impairing his abilities; the report did suggest
impairments in functioning by plaintiff but did not definitively attribute those impairments to his
motor vehicle accident other than through the self-report of plaintiff. Although a doctoral level
psychologist did not co-sign Zoltowski’s report, it was copied to such a credentialed clinician
suggesting or implying a level of supervision.

        Despite numerous opportunities, plaintiff failed to present a witness, with the requisite
qualifications, to establish both the causation requirement for his claims and the threshold
severity of the claimed injury. Beale’s report provided a diagnosis of “closed head injury” but
did not address severity or definitively establish causation to plaintiff’s motor vehicle accident.
To overcome these deficiencies, plaintiff repeatedly attempted, belatedly in the litigation, to
name additional expert witnesses, including Bradley Sewick, Ph.D. and Dr. Shyam Rao. The
trial court foreclosed the presentation of these witnesses citing the prolonged period between the
close of discovery and plaintiff’s attempt to include these witnesses and, at least initially, the
lack of any documentation or affidavits regarding their proposed testimony. In accordance with
MCR 2.401(I)(2), “The court may order that any witness not listed in accordance with this rule
will be prohibited from testifying at trial except upon good cause shown.” The qualification of a
witness to serve as an expert and the admissibility of that expert’s testimony are matters within
the discretion of the trial court and will not be reversed on appeal absent an abuse of that
discretion. Tobin v Providence Hosp, 244 Mich. App. 626, 654; 624 NW2d 548 (2001). Witness
lists comprise “an element of discovery” and are designed to avoid “trial by surprise.” Grubor
Enterprises v Kortidis, 201 Mich. App. 625, 628; 506 NW2d 614 (1993). It is permissible for a
court to exclude evidence as a sanction for failing to provide discovery, and this Court has
upheld such decisions by a trial court. Setterington v Pontiac Gen Hosp, 223 Mich. App. 594,
605; 568 NW2d 93 (1997).

        Plaintiff was given multiple opportunities by the trial court to obtain the records of
physicians and to amend his witness list. Plaintiff did not take advantage of the trial court’s
favorable rulings by failing to submit amended witness lists within the time constraints provided
by the trial court and by not adhering to the restrictions for the production of medical
documentation established by the trial court. Plaintiff sought to add Sewick as a treater in May
2014, even before plaintiff had actually received a report. By this time discovery had long been
closed. Sewick did not actually treat plaintiff, but performed an evaluation. The trial court
permitted plaintiff to amend his witness list to include Dr. Diane Levine and Dr. Brian Inge, but
despite having received permission, plaintiff inexplicably did not depose these individuals and
did not provide documentation from Dr. Levine until very close to the trial date. Plaintiff
contended that his identification of Inge was in error and that Dr. Rao should be listed in his
stead, but again this did not occur until October 2014. Further, plaintiff merely made oral
assertions regarding Rao’s proposed testimony but offered no documentation or affidavit to
substantiate any claim regarding evidence that would be forthcoming from this individual.

                                                -5-
Accordingly, the trial court did not abuse its discretion in denying plaintiff’s request to add the
proffered witnesses.

       Plaintiff also disputes the trial court’s dismissal of his wage loss claims.           MCL
500.3107(1) provides, in relevant part:

       [P]ersonal protection insurance benefits are payable for . . .

       (b) Work loss consisting of loss of income from work an injured person would
       have performed during the first 3 years after the date of the accident if he or she
       had not been injured. . . . Because the benefits received from personal protection
       insurance for loss of income are not taxable income, the benefits payable for such
       loss of income shall be reduced 15% unless the claimant presents to the insurer in
       support of his or her claim reasonable proof of a lower value of the income tax
       advantage in his or her case, in which case the lower value shall apply. For the
       period beginning October 1, 2012 through September 30, 2013, the benefits
       payable for work loss sustained in a single 30-day period and the income earned
       by an injured person for work during the same period together shall not exceed
       $5,189.00, which maximum shall apply pro rata to any lesser period of work loss.
       ...

As recognized in Sullivan v North River Ins Co, 238 Mich. App. 433, 437; 606 NW2d 383 (1999),
“the claimant bears the burden of proof of actual loss of earnings.”

        Plaintiff failed to produce evidence of wage loss. Plaintiff provided a partial income tax
return for a period two to three years before the accident occurred. The remainder of plaintiff’s
documentation of wage loss comprised various bank accounts, invoices and registers evidencing
unidentified deposits and withdrawals pertaining to his businesses, but failing to clarify, in any
manner, figures from which his work loss could be calculated or determined. Work loss
damages do not encompass lost earning capacity. Marquis v Hartford Accident & Indemnity
(After Remand), 444 Mich. 638, 647; 513 NW2d 799 (1994). Lost earning capacity is defined as
what an injured person could have earned but for the accident. In contrast work loss is what an
injured party would have earned but for the accident. Id. at 645.

       In accordance with case law, specific proof is necessary to demonstrate how much money
a person would have made to be eligible for work loss damages. See Swartout v State Farm Mut
Auto Ins Co, 156 Mich. App. 350, 354; 401 NW2d 364 (1986). Our Supreme Court has
cautioned:

       Because work-loss damages are intended to replace the income a person would
       have received but for the accident, prior wages generally are the most relevant
       and reliable evidence for determining what a plaintiff actually would have earned
       had the accident not occurred. Only in certain circumstances may a plaintiff
       recover work-loss damages for wages he or she could not have earned before the
       accident, i.e., wages that are not based on the plaintiff’s wage history. While the
       statute by its terms does not limit a plaintiff’s work-loss award to the plaintiff’s
       wages at the time of the accident, courts must be cautious in considering wages

                                                -6-
       that the plaintiff could not have earned before the accident in calculating a work-
       loss award because of the risk that a calculation based on such wages will be
       contingent and speculative and, therefore, barred under Michigan law. [Hannay v
       Dep’t of Transp, 497 Mich. 45, 82; 860 NW2d 67 (2014) (citations omitted).]

        Plaintiff’s submission of documentation lacked specificity and proof of its relationship to
plaintiff’s actual work loss. His claim of work loss damages was properly excluded by the trial
court as being too speculative for submission to a jury for consideration.

        Although plaintiff indicated that he would present a financial expert, Kirk McKinder, to
clarify the records and provide more definitive figures for his wage loss claim, the trial court
ultimately precluded McKinder as an expert witness. Contrary to plaintiff’s contention, the trial
court’s exclusion of this witness was not an abuse of discretion. Plaintiff was aware, as early as
August 15, 2013, that State Farm was disputing the wage loss claim premised on plaintiff’s
failure to meet his burden of proof. The trial court, on March 19, 2014, indicated that the records
submitted by plaintiff were confusing but that it would permit plaintiff to secure an accountant to
procure further clarity. Plaintiff was also warned, however, that State Farm could renew its
motion pending the failure to obtain clarity regarding these records and that time was of the
essence. In May 2014, plaintiff included McKinder as an expert witness, yet had failed to
supplement the documentation on wage loss or provide any indication of McKinder’s
qualifications or proposed testimony either through an affidavit or report. In June 2014, the trial
court conducted a hearing on the objections to McKinder and dismissed the claims premised on
plaintiff’s failure to provide any substantiation of his wage loss claims. Consequently, based on
his inability to demonstrate a wage loss claim, his excess wage loss and future wage loss claims
were also dismissed premised on the absence of proofs.

       As discussed in Chapin v A & L Parts, Inc, 274 Mich. App. 122, 126; 732 NW2d 578
(2007) (citations and quotation marks omitted):

       Before a trial court may admit any expert testimony, the trial court is required by
       MRE 702 to ensure that each aspect of an expert witness’s proffered testimony—
       including the data underlying the expert’s theories and the methodology by which
       the expert draws conclusions from that data—is reliable. While the exercise of
       this gatekeeper role is within a court’s discretion, a trial judge may neither
       abandon this obligation nor perform the function inadequately. [Citations and
       internal quotation marks omitted.]

Expert testimony cannot be premised on mere speculation, “[t]here must be facts in evidence to
support the opinion testimony of an expert.” Teal v Prasad, 283 Mich. App. 384, 394-395; 772
NW2d 57 (2009). In this instance, plaintiff’s offer of medical and financial experts in support of
his claims was too little, too late. Plaintiff’s identification of particular witnesses came long after
the close of discovery and in close proximity to trial dates. While plaintiff named certain
individuals to serve as experts he provided no relevant information to support their testimony
such as examination by deposition, affidavits, or even a report or record generated by the
proposed witness to support plaintiff’s contention regarding the content of their potential
testimony. Plaintiff was made keenly aware by the trial court of the need to timely identify his
witnesses and given the opportunity to supplement the documents to support his claims, but

                                                 -7-
failed to do so on repeated occasions. Plaintiff’s ongoing requests to add witnesses comprised an
ill-disguised attempt to prolong or re-open discovery in this matter. The trial court, in excluding
the witnesses considered “whether the granting of discovery [would] facilitate or hamper the
litigation.” Nuriel v Young Women’s Christian Ass’n of Metro Detroit, 186 Mich. App. 141, 146;
463 NW2d 206 (1990). “Factors such as the timeliness of the request, the duration of the
litigation and the possible prejudice to the parties should also be considered.” Id.

        The litigation was initiated in 2012, approximately one year after the accident occurred.
Multiple trial adjournments occurred, many at the behest of plaintiff, who was permitted by the
trial court to amend or supplement his financial and medical documentation and witnesses.
Despite being given these opportunities, plaintiff failed to supplement documentation, present
witnesses for deposition or even provide affidavits. As such, and as acknowledged by plaintiff,
he lacked the requisite proof of causation and damages. Based on the trial court’s having granted
plaintiff multiple extensions for the trial date, the opportunity to supplement his witness lists and
documentation, the duration of the case and the uncertainty inherent in the proofs offered, the
trial court did not abuse its discretion in the preclusion of witnesses and evidence.

       Affirmed. Defendant, the prevailing party, may tax costs. MCR 7.219.

                                                              /s/ Kirsten Frank Kelly
                                                              /s/ Karen M. Fort Hood
                                                              /s/ Stephen L. Borrello




                                                -8-